Concurring Opinion by
Judge DiSalle :
Since Section 413 of The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§771 and 772, provides that *235only a “party” may file a petition for review and modification where no similar petition had been filed during the employe’s lifetime, I concur in the result here.
To the extent that the majority opinion can be interpreted to mean that a dependent may never file a claim for benefits which would have accrued during the claimant’s lifetime, I respectfully disagree for the reasons set forth in my concurring opinion in Flynn v. Asten-Hill Manufacturing Co., 34 Pa. Commonwealth Ct. 218, 383 A.2d 255 (1978).
Judge Rogers joins.